Case 1:18-cv-09082-NLH-AMD Document 60 Filed 07/09/21 Page 1 of 1 PageID: 401




2929 Arch Street, Suite 800 | Philadelphia, PA 19104 | T 215.252.9535
Holland & Knight LLP | www.hklaw.com


Paul Bond
+1 215-252-9535
Paul.bond@hklaw.com




July 9, 2021

Via ECF

The Honorable Noel L. Hillman
United States District Court for the District of New Jersey
Mitchell H. Cohen Building & U.S. Courthouse
4th & Cooper Streets
Camden, NJ 08101

          Re:       Gino D'Ottavio, et al. v. Slack Technologies Case No. 1:18-cv-09082 (D.N.J.)

Dear Judge Hillman:

       Holland & Knight LLP represents Defendant Slack Technologies (“Defendant” or “Slack”)
and writes on its behalf pursuant to L. Civ. R. 7.1.1 regarding the disclosure of third-party litigation
funding. There are no third-party persons or entities providing funding for some or all of the
attorneys' fees and expenses for this litigation on a non-recourse basis.


                                                              Respectfully,

                                                              HOLLAND & KNIGHT LLP



                                                              s/Paul Bond_________

                                                              Paul Bond, Esq.



cc:       All counsel of record (via ECF)




Atlanta | Austin | Boston | Charlotte | Chicago | Dallas | Denver | Fort Lauderdale | Houston | Jacksonville
Los Angeles | Miami | New York | Orange County | Orlando | Philadelphia | Portland | San Francisco
Stamford | Tallahassee | Tampa | Tysons | Washington, D.C. | West Palm Beach

Bogotá | London | Mexico City
#85133542_v1
